Order entered February 14, 2022




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-21-00911-CV

  ROGELIO SANTANDER SR. AND JULIA GARCIA, INDIVIDUALLY
   AND AS CO-ADMINISTRATORS OF THE ESTATE OF ROGELIO
      SANTANDER JR., AND CRYSTAL ALMEIDA, Appellants

                                      V.

   CHAD SEWARD, HOME DEPOT U.S.A., INC., AND POINT 2 POINT
             GLOBAL SECURITY, INC., Appellees

              On Appeal from the 192nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-19-07132

                                   ORDER

      Before the Court is appellants’ February 11, 2022 motion for extension of

time to file their brief. We GRANT the motion and ORDER the brief be filed no

later than March 7, 2022.


                                           /s/   KEN MOLBERG
                                                 JUSTICE